Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-16, filed September 8, 2022, with respect to the rejection(s) of claim(s) 1 and 3-5 under 35 USC §§102, 103, 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amended and newly presented claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: element in claims 5, 26-27, 29, and 33.
“Element” is a generic placeholder for “means.”  “Element” is coupled with the functional language “biasing” without reciting sufficient structure to perform the biasing.  “Element” is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Objections
Claim 23 is objected to because of the following informalities:  Applicant has presented two claim 23’s.  For purposes of examination the claims will be treated as claim 23a and claim 23b, respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 21, 22, 23a and 28  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Korean Patent Document KR 101335336 B1 (the ‘336 Korean document hereinafter).
For claim 1, the ‘336 Korean document teaches an oscillating fluid energy capturing assembly, comprising: at least one hinged propeller assembly 300/500, 400/600, each hinged propeller assembly of the at least one hinged propeller assembly including: a driveshaft 100 including a first end and a second end; a first plurality of blades 500 pivotably connected to the first end, the first plurality of blades 500 operatively arranged to fold radially inward in a first axial direction from a first deployed position to a first retracted position (see FIG. 6b); and, a second plurality of blades 600 pivotably connected to the second end, the second plurality of blades 600 operatively arranged to fold radially inward in a second axial direction, opposite the first axial direction, from a second deployed position to a second retracted position (see FIG. 6a).
For claim 21, the ‘336 Korean document teaches an oscillating fluid energy capturing assembly, comprising: a driveshaft 100 including a first end and a second end; a first plurality of blades 500 pivotably connected to the first end; and, a second plurality of blades 600 pivotably connected to the second end; wherein: in a first state of the oscillating fluid energy capturing assembly, the first plurality of blades 500 are deployed and the second plurality of blades 600 are retracted to prevent fluid engaged with the second plurality of blades from counteracting fluid engagement with the first plurality of blades.  See FIG. 6a.
For claim 22, the ‘336 Korean document teaches in a second state of the oscillating fluid energy capturing assembly, the second plurality of blades 600 are deployed and the first plurality of blades 500 are retracted to prevent fluid engaged with the first plurality of blades from counteracting fluid engagement with the second plurality of blades.  See FIG. 6b.
For claim 23a, the ‘336 Korean document teaches the first plurality of blades 500 fold radially inward in a first axial direction from a first deployed position to a first retracted position (see FIG. 6b); and, 3 of 17U.S. Patent Application No. 17/227,491 Date: September 8, 2022the second plurality of blades 600 fold radially inward in a second axial direction, opposite the first axial direction, from a second deployed position to a second retracted position (see FIG. 6a).  
For claim 28, the ‘336 Korean document teaches an oscillating fluid energy capturing assembly, comprising: a driveshaft 100 including a first end and a second end; a first plurality of blades 500 pivotably connected to the first end, the first plurality of blades displaceable radially inward in a first axial direction from a first deployed position to a first retracted position (see FIG. 6b); and, a second plurality of blades 600 pivotably connected to the second end, the second plurality of blades displaceable radially inward in a second axial direction, opposite the first axial direction, from a second deployed position to a second retracted position (see FIG. 6a).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 23b and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘336 Korean document as applied to claims 1, 21 and 28, respectively above, and further in view of Korean Patent document KR 20070116577 A (the ‘577 Korean document hereinafter).
The ‘336 Korean document discussed above with respect to each of claims 1, 21 and 28 may not explicitly teach the driveshaft rotating in the same rotational direction despite the tidal flow direction.  
The ‘577 Korean document teaches a tidal power plant having a plurality of turbines spaced along a driveshaft 1, wherein to accommodate the shift in tidal flow, the blades are pivoted.  The driveshaft 1 always rotates in the same direction for the purpose of harnessing energy in both tidal directions.  See at least the Advantageous-effects section of the translation.  
Because the ‘336 Korean document lacks an explicit disclosure of the shaft rotating in the same direction under either tidal flow, but the ‘577 Korean document explicitly teaches a tidal power plant with hinged blades so that the shaft will rotate in the same rotational direction no matter the flowing of tide for the purpose of  harnessing energy in each tidal directions, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the ‘336 Korean document such that the driveshaft only rotates in one direction despite the flow of tide, as disclosed in the ‘577 Korean patent document as allowing for power to be harnessed in each direction.  

Claim(s) 4, 24-25 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘336 Korean document as applied to claims 1, 21 and 28 above, and further in view of United Kingdom Patent Application GB 2531596 A (Ayre et al. hereinafter).
The ‘336 Korean document discussed above with respect to each of claims 1, 21 and 28 may not teach the blades each having a curvilinear flared section, and further for claims 25 and 32, the flared sections extending in opposite axial directions. 
Ayre et al. teach in FIG. 10-11, a tidal turbine having blades which fold radially inward and outward with respect to the driveshaft.  Further, curvilinear blade tips 124  cured in the direction of fluid flow assist in reducing the speed of the driveshaft at excessive tidal speeds.
Because the prior art of the ‘336 Korean document is a tidal turbine having blades designed for each tidal flow direction and the turbine is further placed in an environment which can be exposed to excessive tidal speeds, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tips of each of the blades of the ‘336 Korean document to be curvilinearly oriented in the flow direction for the purpose of controlling the turbine by folding the blades radially inwards during excessive tidal speeds.  

Claim(s) 5, 26-27, 29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘336 Korean document as applied to claims 1, 21 and 28 above, and further in view of World Intellectual Property Organization publication WO 2004/051079 A1.
The ‘336 Korean document discussed above with respect to each of claims 1, 21 and 28 may not explicitly teach respective biasing elements connected to the blades. Clearly, the blades 500, 600 are hinged 910, 920 to the driveshaft 300/400/100 and fold radially inwards and outwards (FIG. 6a, b).
In FIG. 8-9, tidal turbine propeller blades which fold on a hinge relative to the driveshaft 7, are biased by a spring 15, either in compression or tension for the purpose of aiding the retraction or deployment of the blades with respect to the driveshaft.
 	Because the prior art of the ‘336 Korean document has blades hinged to the driveshaft, and World Intellectual Property Organization publication WO 2004/051079 A1 similarly has blades hinged to the driveshaft, but also use biasing means to assist the hinge for retraction or deployment, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘336 Korean document to have biasing means, as taught by World Intellectual Property Organization publication WO 2004/051079 A1 for the purpose of assisting the hinge to deploy or retract the blades.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/               Primary Examiner, Art Unit 3799